Exhibit 10.1

 

TERRITORIAL SAVINGS BANK

 

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

WITH VERNON HIRATA

 

WHEREAS, Territorial Savings Bank (the “Bank”) has entered into an employment
agreement (the “Employment Agreement”) with Vernon Hirata (the “Executive”) on
October 29, 2008; and

 

WHEREAS, in connection with the Bank’s conversion from a federally chartered
stock savings bank to a Hawaii-chartered savings bank effective June 25, 2014,
the parties to the Employment Agreement wish to amend the Employment Agreement
in order to update the definition of “change in control” and other provisions
with appropriate regulatory cross-references and to update the provisions
regarding the continuation of non-taxable medical and dental coverage in the
event of termination of employment due to changes in the law under the
Affordable Care Act; and

 

WHEREAS, pursuant to Section 12 of the Employment Agreement, the parties may
amend the Employment Agreement by a document made in writing and signed by both
parties.

 

NOW THEREFORE, the Employment Agreement is hereby amended as follows:

 

1.                                      Section 7(b) of the Employment Agreement
is amended as follows, to delete the reference to the Office of Thrift
Supervision (“OTS”):

 

(b)                                 Executive recognizes and acknowledges that
the knowledge of the business activities and plans for business activities of
the Company is a valuable, special and unique asset of the business of the
Company. Executive will not, during or after the term of his employment,
disclose any knowledge of the past, present, planned or considered business
activities of the Company to any person, firm, corporation, or other entity for
any reason or purpose whatsoever. Notwithstanding the foregoing, Executive may
disclose any knowledge of banking, financial and/or economic principles,
concepts or ideas which are not solely and exclusively derived from the business
plans and activities of the Company. Further, Executive may disclose information
regarding the business activities of the Company to any regulatory or judicial
body pursuant to a formal regulatory request or subpoena.

 

2.                                      Section 8(b)(ii) of the Employment
Agreement is hereby amended by adding the following at the end thereof:

 

“Notwithstanding anything herein contained to the contrary, if applicable law
(including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees), or, if participation by the Executive is not
permitted under the terms of the applicable health plans, or if providing such
benefits would subject the Bank to penalties, then the Bank shall pay the
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such non-taxable medical and dental benefits, with such payment to be made by
lump sum within thirty (30) business days of the Date of Termination, or if
later, the date on which the Bank determines that such insurance coverage (or
the remainder of such insurance coverage) cannot be provided for the foregoing
reasons”

 

3.                                      Section 8(c)(iii) of the Employment
Agreement is hereby amended by adding the following at the end thereof:

 

“Notwithstanding anything herein contained to the contrary, if applicable law
(including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees), or, if

 

--------------------------------------------------------------------------------


 

participation by the Executive is not permitted under the terms of the
applicable health plans, or if providing such benefits would subject the Bank to
penalties, then the Bank shall pay the Executive a cash lump sum payment
reasonably estimated to be equal to the value of such non-taxable medical and
dental benefits, with such payment to be made by lump sum within thirty (30)
business days of the Date of Termination, or if later, the date on which the
Bank determines that such insurance coverage (or the remainder of such insurance
coverage) cannot be provided for the foregoing reasons.”

 

4.                                      Section 8(e)(ii) of the Employment
Agreement is hereby amended by adding the following at the end thereof:

 

“Notwithstanding anything herein contained to the contrary, if applicable law
(including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees), or, if participation by the Executive is not
permitted under the terms of the applicable health plans, or if providing such
benefits would subject the Bank to penalties, then the Bank shall pay the
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such non-taxable medical and dental benefits, with such payment to be made by
lump sum within thirty (30) business days of the Date of Termination, or if
later, the date on which the Bank determines that such insurance coverage (or
the remainder of such insurance coverage) cannot be provided for the foregoing
reasons.”

 

5.                                      Section 9(b)(i) of the Employment
Agreement is amended to read as follows:

 

(i)                                     there occurs a change in control of the
Company or the Bank within the meaning of the Home Owners Loan Act of 1933, as
applied to the Company (at 12 C.F.R. §238.4) or to the Bank (at 12 C.F.R.
Part 174) (or any successor regulation of either), as if it were a federally
chartered institution.

 

6.                                      Section 10(a) is deleted in order to
eliminate the reference to the former OTS limitations on compensation.

 

7.                                      The last sentence of Section 16 of the
Employment Agreement is amended to read as follows:

“Indemnification under this Section 16 shall be made in accordance with 12
C.F.R. §145.121 or any successor thereto.”

 

8.                                      Section 18(e) of the Employment
Agreement is amended to read as follows, to eliminate references to the OTS and
to insert references to the Office of the Comptroller of the Currency and to the
Federal Deposit Insurance Corporation:

 

(e)                                  All obligations of the Bank under this
contract shall be terminated, except to the extent determined that continuation
of the contract is necessary for the continued operation of the institution:
(i) by the Comptroller of the Office of the Comptroller of the Currency (the
“OCC”) (or his designee) or the Federal Deposit Insurance Corporation (the
“FDIC”), at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under authority contained in Section 13(c) of the
Federal Deposit Insurance Act, 12 U.S.C. §1823(c); or (ii) by the Comptroller of
the OCC (or his designee) at the time the Comptroller (or his designee) approves
a supervisory merger to resolve problems related to the operations of the Bank
or when the Bank is determined by the Comptroller to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.

 

IN WITNESS WHEREOF, the Bank and the Executive have adopted this Amendment, on
the date set forth below.

 

--------------------------------------------------------------------------------


 

 

 

TERRITORIAL SAVINGS BANK

 

 

 

 

 

 

 

9/24/14

 

By

/s/ Kirk Caldwell

Date

 

Its

Compensation Committee Chairman

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

9/24/14

 

/s/ Vernon Hirata

Date

 

Vernon Hirata

 

--------------------------------------------------------------------------------